Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2006

Jetter v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5184




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Jetter v. Beard" (2006). 2006 Decisions. Paper 1017.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1017


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-133                                                   NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                 NO. 05-5184
                   ______________________________________

                                  DION JETTER,
                                         Appellant

                                             v.

      SECRETARY JEFFREY A. BEARD, Department of Corrections; KEVIN C.
HALLORAN, CEO Wexford Health Sources, Inc.; JOHN MADDEN, Vice President of
  Wexford Health Sources, Inc.; JEAN A. HOOVER, Site Administrator for Wexford
  Health Sources, Inc. at SCI Huntington; EUGENE POLMUELLER, Psychiatrist for
Wexford Health Sources, Inc. at SCI Huntington; KENNETH D. KYLER, Superintendent
 at SCI Huntington; A. SCOTT WILLIAMSON, Deputy Superintendent of Centralized
Services at SCI Huntington; GEORGE N. PATRICK, Deputy Superintendent for Facility
  Management at SCI Huntington; BRIAN L. HARRIS, Lieutenant at SCI Huntington
                    ______________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 03-cv-01349)
                       District Judge: Christopher C. Conner
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 February 16, 2006

    BEFORE: ROTH, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                               (Filed: May 31, 2006)
                              ____________________

                                    OPINION
                            _______________________
PER CURIAM


                                         1
       In August 2003, Dion Jetter, a state prisoner proceeding pro se, initiated the

underlying 42 U.S.C. § 1983 action. In his complaint, which he subsequently amended,

Jetter alleged that the defendants violated his Eighth and Fourteenth Amendment rights.

Specifically, Jetter alleged that on August 29, 2001, defendant Polmueller, a psychiatrist

at SCI-Huntingdon, “authorized” defendant Harris to place him “nude,” in a “cold strip

cell” for five days. Jetter sought compensatory and punitive damages, as well as

equitable relief.

       By order entered August 6, 2004, the District Court granted a motion to dismiss as

to defendants Halloran, Madden, and Hoover, on the ground that Jetter had failed to

allege that they had any personal involvement in the underlying events. Defendant

Polmueller subsequently filed a motion for summary judgment in which he argued that

Jetter’s claims lack merit. The five remaining defendants, Beard, Kyler, Williamson,

Patrick, and Harris (collectively, “prison defendants”), also filed a motion for summary

judgment, arguing that Jetter had failed to properly exhaust his administrative remedies

prior to filing suit. By order entered November 15, 2005, the District Court granted the

defendants’ motions for summary judgment. This timely appeal followed.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review of orders granting motions to dismiss and motions for summary judgment. Gary

v. Air Group, Inc., 397 F.3d 183, 186 (3d Cir. 2005); McLeod v. Hartford Life & Acc.

Ins. Co., 372 F.3d 618, 623 (3d Cir. 2004). Because Jetter’s appeal lacks arguable merit

in law or fact, we will dismiss it as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). See

                                             2
Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       The Prison Litigation Reform Act of 1995 (“PLRA”) prohibits an inmate from

bringing a civil rights suit alleging specific acts of unconstitutional conduct by prison

officials until the inmate has exhausted available administrative remedies. 42 U.S.C.

§ 1997e(a). The exhaustion requirement of the PLRA applies to grievance procedures

“regardless of the relief offered by the administrative procedures.” Booth v. Churner, 523
U.S. 731, 741 (2001); see also Nyhuis v. Reno, 204 F.3d 65, 78 (3d Cir. 2000). A

prisoner must properly exhaust administrative remedies or risk procedural default. Spruill

v. Gillis, 372 F.3d 218 (3d Cir. 2004). To determine whether a prisoner has properly

exhausted administrative remedies, the court looks to the prison grievance procedure, not

federal law. Id. at 231.

       Pennsylvania state inmates have available to them a three-level administrative

review process designed to address inmate grievances. See Department of Corrections

Administrative Directive (“DC-ADM”) 804. As is pertinent here, an initial grievance

must be submitted to a Grievance Coordinator within 15 working days after the events

upon which the claims are based. DC-ADM 804 § VI.A.1.h. It is undisputed that Jetter

did not file his initial grievance until November 8, 2002, more than one year after the

events of August 29, 2001, had occurred.1 It is likewise undisputed that Jetter’s initial


       1
         We note that Jetter has not alleged that he was somehow prevented by prison
authorities from timely pursuing the prison grievance process. See, e.g., Brown v. Croak,
312 F.3d 109, 112 (3d Cir. 2002) (administrative remedy unavailable where prison
security officials told inmate to wait to file grievance until after the investigation was

                                              3
grievance was rejected by Grievance Coordinator Diana Baney because it was untimely.

Under these circumstances, we agree with the District Court that Jetter’s claims against

the prison defendants were procedurally defaulted.

       We further agree with the District Court that Jetter’s claims against Polmueller

lack merit. The Eighth Amendment protects prison inmates from cruel and unusual

punishment. See, e.g., Farmer v. Brennan, 511 U.S. 825 (1994). However, not all

deficiencies and inadequacies in prison conditions amount to a violation of a prisoner’s

constitutional rights. See generally Rhodes v. Chapman, 452 U.S. 337, 349 (1981)

(noting that the Constitution “does not mandate comfortable prisons”). Instead, the

Eighth Amendment “is violated only where an inmate is deprived of ‘the minimal

civilized measure of life’s necessities.’” Tillery v. Owens, 907 F.2d 418, 426 (3d Cir.

1990) (quoting Rhodes, 452 U.S. at 347). Moreover, to be held liable for an Eighth

Amendment violation, a defendant must possess a sufficiently culpable state of mind; he

must be deliberately indifferent to the inmate’s safety. Wilson v. Seiter, 501 U.S. 294,

297-99 (1991).

       On August 29, 2001, Polmueller was notified by medical personnel at SCI-

Huntingdon that Jetter had threatened to harm himself after attempting to obstruct the

view into his cell with his mattress, blanket, and tissue paper. Based on his prior

treatment of Jetter, Polmueller determined that it was unnecessary to move Jetter from his


complete); Camp v. Brennan, 219 F.3d 279, 281 (3d Cir. 2000) (administrative remedy
unavailable where inmate put on grievance restriction).

                                             4
cell in the Restricted Housing Unit (“RHU”) to a psychiatric observation cell.

Nonetheless, as a precaution, Polmueller recommended that correctional officers remove

any items from Jetter’s cell with which he could harm himself. Polmueller, however, did

not recommend that Jetter’s cell be “stripped” or that Jetter be left “naked” in his cell.

Thus, Polmueller’s recommendation – that potentially dangerous items be removed from

Jetter’s cell – was made not to humiliate or harm Jetter, but to ensure Jetter’s safety and

further legitimate penal concerns. Under these circumstances, we agree with the District

Court that Jetter’s Eighth Amendment claim fails.

       Jetter also contends that Polmueller violated his due process rights by ordering that

his cell be stripped on August 29, 2001. Due process protections are not required unless

the discipline at issue imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v. Connor, 515 U.S. 472, 484

(1995). Even assuming arguendo that Jetter had a protected liberty interest in avoiding a

five-day confinement in a “strip cell,” his due process claim fails. It is undisputed that,

with the exception of his limited authority to order an inmate placed in a psychiatric

observation cell, Polmueller does not have any authority at SCI-Huntingdon regarding

cell placement or housing assignments. Likewise, it is undisputed that Polmueller does

not have any authority to specify clothing or property that inmates are allowed to have in

an RHU cell. Thus, as the District Court concluded, because the conditions of

confinement about which Jetter complains were not inflicted by Polmueller, Jetter’s due

process claim lacks merit.

                                              5
       Finally, we agree with the District Court that Jetter failed to state a claim against

Halloran, Madden, or Hoover. Liability under § 1983 cannot be imposed on the basis of

respondeat superior. Personal involvement must be alleged and is only present where the

supervisor directed the actions of supervisees or actually knew of the actions and

acquiesced in them. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Because Jetter simply failed to allege any facts to support a conclusion that Halloran,

Madden, or Hoover had any personal involvement in the events of August 29, 2001, the

District Court did not err in dismissing Jetter’s claims against them.

       Having found no merit to this appeal, we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B).




                                              6